    Case 1:17-cv-00597-APM Document 66 Filed 03/30/20 Page 1 of 6



                   UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA

                                *
THE JAMES MADISON PROJECT,      *
et al.,                         *
                                *
    Plaintiffs,                 *
                                *
          v.                    *        Civil Action No. 17-597 (APM)
                                *
DEPARTMENT OF JUSTICE,          *
                                *
    Defendant.                  *
                                *
*   *     *     *  *   *   *    *   *    *     *    *     *   *
                   PLAINTIFFS' REPLY IN SUPPORT OF
                PARTIAL MOTION FOR RECONSIDERATION
      Case 1:17-cv-00597-APM Document 66 Filed 03/30/20 Page 2 of 6



    The Plaintiffs, The James Madison Project (“JMP”) and Brad Heath (“Heath”)

(hereinafter referred to jointly as “Plaintiffs”), brought this pending partial Motion for

Reconsideration to correct a clear error by this Court in its Memorandum Opinion, issued

on March 3, 2020 (“2020 Opinion”). See The James Madison Project v. Dep’t of Justice,

2020 U.S. Dist. LEXIS 36303 (D.D.C. Mar. 3, 2020). Specifically, the Plaintiffs maintain

it would be manifestly unjust to conclude the Plaintiffs abandoned or otherwise conceded

their arguments regarding the appropriateness of the redactions and/or withholdings

applied to the production of 598 records in this case (the “Remaining Pages”).

See Dkt. No. Dkt. No. 64 at *2 (filed March 13, 2020).

    The defendant, Department of Justice (“DOJ”), opposes Plaintiffs’ motion, arguing

the Plaintiffs did not sufficiently articulate in prior pleadings that the Plaintiffs were

maintaining challenges to records beyond the 21 pages subject to the Plaintiffs’

declassification argument. See Dkt. No. 65 at *3-*6. Alternatively, the Government

contends that summary judgment remains warranted on the merits of their redactions

and/or withholdings. Id. at *6-*7.

    Put simply, the Government’s arguments fail to hold water.

    Contrary to the Government’s claims, see id. at *4-*5, the Plaintiffs made it explicitly

clear in their original opposition pleading in 2018 they were challenging the Remaining

Pages, and particularly doing so in reliance upon the “bad faith” defense that can

undermine agency affidavits. See, e.g., Dkt. No. 42 at *10 (“In the event this Court

concludes that the Order is not in effect or otherwise has no legal relevance to the current

pleadings, the Plaintiffs nonetheless respectfully submit that summary judgment still is

not warranted at this time with respect to the various redactions and withholdings made to
      Case 1:17-cv-00597-APM Document 66 Filed 03/30/20 Page 3 of 6



the responsive records processed and released by the Government.”); id. at *11 (“[T]he

Government made no effort to proactively address the ‘bad faith’ suggestions made by

President Trump in the wake of the release of the responsive records in this FOIA

action.”); id. at *12 (“In the present case, the Plaintiffs can more than sufficiently

demonstrate the existence of evidence coming from the highest government authority –

namely, President Trump – casting doubt on the good faith bases for the redactions and

withholdings made by the Government.”); id. at *12-*13 (citing to specific public

comments by President Trump casting doubt on the good faith basis for the government’s

redactions and/or withholdings); id. at *14 (“All three of these factors are relevant

evidentiary considerations that conflict with and contradict the good faith bases for the

Government’s redaction and withholdings.”).

   The Government’s suggestion, see Dkt. No. 65 at *4, the Plaintiffs should have

further elaborated on the bad faith defense in the Plaintiffs’ subsequent reply brief in

support of their cross-motion for partial summary judgment is nonsensical. The Plaintiffs

limited their arguments in that reply brief only to the declassification dispute implicating

21 particular pages because that was the full scope of the Plaintiffs’ cross-motion: the

Plaintiffs did not cross-move for summary judgment regarding the appropriateness of

DOJ’s redactions and/or withholdings of the Remaining Pages because they were not

making the argument they were entitled to summary judgment on that issue. Rather, the

Plaintiffs were only arguing that there existed a genuine issue of material fact in dispute

regarding the Remaining Pages, see Dkt. No. 42 at *14, and contended that summary

judgment therefore was not yet warranted on that issue. Had the Plaintiffs sought to

substantively supplement their reply brief with arguments about the Remaining Pages,




                                              2
      Case 1:17-cv-00597-APM Document 66 Filed 03/30/20 Page 4 of 6



something regarding which they were not cross-moving for summary judgment, DOJ

would have been justified in moving to strike those parts of the Plaintiffs’ reply brief as

an improper attempt to file a sur-reply in opposition to DOJ’s motion for summary

judgment without first seeking leave of this Court. See Ki Sun Kim v. United States, 840

F. Supp. 2d 180, 191 (D.D.C. 2012)(“The Local Rules of this Court contemplate that

there ordinarily will be at most three memoranda associated with any given motion:

(i) the movant’s opening memorandum; (ii) the non-movant’s opposition; and (iii) the

movant’s reply.”).

   The Government’s arguments the Plaintiffs should have raised this discrepancy

subsequent to this Court’s July 30, 2019, Memorandum Opinion (“2019 Opinion”),

see Dkt. No. 65 at *5, fare no better. The Plaintiffs already explained not only the good

faith rationale for their conclusion this Court was holding in abeyance ruling on summary

judgment concerning the Remaining Pages, but also how they had not had any real

opportunity (outside of peripheral remarks and footnotes) to remind this Court that the

issue of the Remaining Pages remained unresolved. See Dkt. No. 64 at *3-*5. The

Government does little to rebut those explanations beyond suggesting the Plaintiffs

should have raised their concern about the discrepancy in response to DOJ’s summary

judgment pleadings regarding the declassification dispute. See Dkt. No. 65 at *5-*6.

   This suggestion lacks merit, and arguably would have resulted in a motion to strike

from the Government if the Plaintiffs had actually attempted it. The 2019 Opinion only

addressed the declassification dispute, and DOJ’s renewed summary judgment pleadings

only addressed the declassification dispute. See Dkt. No. 52 (filed August 30, 2019). If

the Plaintiffs had done anything more than what they did – noting in a footnote that this




                                              3
     Case 1:17-cv-00597-APM Document 66 Filed 03/30/20 Page 5 of 6



Court has still yet to rule on the issue of the Remaining Pages – it could have been

viewed as seeking to include arguments that were beyond the scope of the pending

dispositive motion, and potentially stricken as improper or immaterial. See Elec. Privacy

Info. Ctr. v. Dep’t of Homeland Sec., 999 F. Supp. 2d 61, 78 (D.D.C. 2013).

   In the alternative, the Government argues they are entitled to summary judgment

anyway for the reasons they originally outlined in their 2018 pleadings. See Dkt. No. 65

at *6-*7. The Plaintiffs refer this Court back to their own opposition pleading from 2018,

see Dkt. No. 42, outlining why summary judgment was not yet warranted and indeed

remains unwarranted regarding the Remaining Pages. The Plaintiffs have no need to spill

additional digital ink on this matter that was already fully and properly briefed out.

   For the foregoing reasons, this Court should grant the Rule 59(e) Motion, vacate in

part its 2020 Opinion with respect to the Remaining Pages and issue a supplemental

memorandum opinion adjudicating the appropriateness of the redactions and

withholdings in the Remaining Pages.




                                              4
     Case 1:17-cv-00597-APM Document 66 Filed 03/30/20 Page 6 of 6



Date: March 30, 2020

                                   Respectfully submitted,

                                            /s/
                                   ________________________
                                   Bradley P. Moss, Esq.
                                   D.C. Bar #975905
                                   Mark S. Zaid, Esq.
                                   D.C. Bar #440532
                                   Mark S. Zaid, P.C.
                                   1250 Connecticut Avenue, N.W.
                                   Suite 700
                                   Washington, D.C. 20036
                                   (202) 454-2809
                                   (202) 330-5610 fax
                                   Brad@MarkZaid.com
                                   Mark@MarkZaid.com

                                   Attorneys for the Plaintiffs




                                   5
